Ford, Judge:
The appeal for reappraisement filed on behalf of the collector of customs at New York listed above has been submitted for decision upon the following stipulation of counsel for the parties hereto:
(1) That the merchandise the subject of the above captioned reappraisement appeal consists of connecting rod forgings exported from Germany on or about *485November 12, 1962; and that said merchandise Is included in the Final List (T.D. 54521), published by the Secretary of the Treasury pursuant to section 6(a) of the Customs Simplification Act of 1956.
(2) That at the time of exportation of the merchandise involved herein neither such nor similar merchandise was freely offered for sale or sold for home consumption in the country of exportation.
(3) That at the time of exportation of the merchandise involved herein neither such nor similar merchandise was freely offered for sale or sold for exportation to the United States.
(4) That at the time of exportation of the merchandise involved herein neither such nor similar merchandise was freely offered for sale or sold in the United States for domestic consumption.
(5) That the sum of—
(1) The cost of materials of, and of fabrication, manipulation, or other process employed in manufacturing or producing such or similar merchandise, at a time preceding the date of exportation of the particular merchandise under consideration which would ordinarily permit the manufacture or production of the particular merchandise under consideration in the usual course of business ;
(2) The usual general expenses (not less than 10 per centum of such cost) in the case of such or similar merchandise;
(3) The cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the particular merchandise under consideration in condition, packed ready for shipment to the United States; and
(4) An addition for profit (not less than 8 per centum of the sum of the amounts found under paragraphs (1) and (2) of this subdivision) equal to the profit which ordinarily is added, in the case of merchandise of the same general character as the particular merchandise under consideration, by manufacturers or producers in the country of manufacture or production who are engaged in the production or manufacture of merchandise of the same class or kind.
is equal to $133.48 each connecting rod forging.
Accepting this stipulation as a statement of facts, I find and bold that the involved merchandise is included on the final list of articles published in T.D. 54521, effective February 27,1958; that no foreign, export, or United States value, as defined in section 402a (c), (d), and (e), respectively, of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, and T.D. 54521, exists; that the proper basis for the determination of the value of the merchandise here involved is the cost of production, as said value is defined in section 402a(f) of the Tariff Act of 1930, as amended, sufra, and I find and hold that such statutory value is $133.48 for each connecting rod forging.
Judgment will be rendered accordingly.